DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 8/4/2022 is acknowledged.  The traversal is on the ground(s) that the mechanism of treating obesity or diabetes is via partial inhibition of circulating leptin which in not limited to a particular antagonist and the disclosure shows that it can be achieved by leptin neutralizing antibodies, antisense oligonucleotides, siRNAs and others and therefore, the  election should be a species election not for an independent group.  This is not found persuasive because the administering different products to treat a partial inhibition is required via various products which require different route of administration, method of administration and therefore, each groups would require different searches against patent and non-patent literatures. This would cause undue burden on the examiner. Furthermore, the reasons for independent and distinct invention for Groups I-IV have explained at pg. 2-3 of the previous office action.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-20 are pending.
Claims 9-14 are withdrawn for being drawn to non-elected inventions (i.e., Groups II-IV).
Claims 1-8 and 15-20 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 8/4/2022 has been considered. The reference No. 2 of 8/4/22 IDS is incomplete as it does not have date and year for the ISR reference.
Priority
The instant application claims priority to PCT/US2019/37223 filed on 6/14/2019.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  the examiner suggests that to be consistent, syntax of claims 2-3 can be improved by amending the claim limitation “the partial inhibition” to “the partially inhibiting circulating leptin”. 
Claims 2-8 and 15-20 are objected to because of the following informalities: the examiner suggests that syntax of claims 2-8 and 15-20 can be improved by inserting a comma “,” before “wherein……” .
Appropriate correction is required.
Claim Rejections - 35 USC § 112-written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The written description in this case only sets forth a method of treating obesity or diabetes having increased level of leptin causing obesity or diabetes comprising administering an effective amount of hLept3 antibody that results in partially inhibiting circulating level of leptin in said obese or diabetic subject, and therefore the written description is not commensurate in scope with a method of treating diabetes or obesity in any subject including the subjects which may have very low level of circulating leptin comprising partially inhibiting circulating level of leptin by 30-90% in a thermoneutral condition, wherein the partially inhibiting is performed by leptin neutralizing antibody. The claims do not require that a diabetic or obese subject who is need of treatment has higher level of circulating level of leptin.
The specification on pg.8-9, discloses that the feeding of high fat diet up regulates leptin expression and that in an inducible adipocyte-specific leptin transgenic mouse (Alep-TG) show increase in leptin circulation causes enhanced hepatic steatosis. The specification at pg. 12-14, discloses administration of leptin antibody result in beneficial effect on body weight reduction by reducing circulating leptin. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient written guidance that any subject who has diabetes and/or who is obese can be treated even if these subjects do not have higher level of leptin by administering anti-leptin antibody which reduces only 30%  of circulating leptin. 
Cawthorne et al teach a method of treating disorders resulting from deficiencies in insulin secretion and hyperglycemia such as insulin dependent diabetes (NIDDM) in a human comprising administering an antagonist of leptin or pharmaceutical composition comprising an effective amount of said antagonist [0011]. They teach that method comprises treating insulin resistance with obesity in human comprising administering a pharmaceutical comprising a leptin antagonist [0028-0031]. Maskari et al teach a relationship of leptin with BMI and obesity (see the Title, Abstract). They teach that obese subjects have much higher leptin (about 35 ng/ml) as compared to control (about 10/6 ng/ml) (abstract). They teach that in most subjects, leptin levels are high and correlate with the BMI and the percentage body fat (pg. 27, and Figure 2 A and B). They teach a method of measuring leptin in blood serum using anti-leptin antibody (page 28). Ilan et al teach that leptin modulates immune system and higher level of leptin promotes various immune related disorders and teaches to treat immune-mediated diseases including diabetes([0162, 0168].
Thus, there is support that the administration of an antibody that specifically binds leptin to an obese subject or a diabetic subject who have higher level of circulating leptin than a normal subject can reduce circulating level of leptin and provide benefit in weight reduction or lower blood glucose but the prior art or specification does not support a method of treating diabetes or obese in any subject including in obese or diabetic subjects who do not have higher level of circulating level of leptin comprising reducing  30-90% of the circulating level of leptin. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Therefore, only a method of treating obesity or diabetes having increased level of leptin causing obesity or diabetes comprising administering an effective amount of hLept3 antibody that results in partially inhibiting circulating level of leptin in said obese or diabetic subject, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112-scope of enablement
Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating obesity or diabetes having increased level of leptin causing obesity or diabetes comprising administering an effective amount of hLept3 antibody that results in partially inhibiting circulating level of leptin in said obese or diabetic subject, does not reasonably provide enablement for a method of treating diabetes or obesity in any subject including the subjects which may have very low level of circulating leptin comprising partially inhibiting circulating level of leptin by 30-90% in a thermoneutral condition, wherein the partially inhibiting is performed by leptin neutralizing antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of a method of treating obesity or diabetes comprising partially inhibiting circulating leptin by 30-90% in a person in need thereof, the method comprises the inhibiting step comprising administering a therapeutic leptin neutralizing antibody.
The state of the prior art and the predictability or lack thereof in the art: the method does not  require that the person having diabetes or obesity has higher level of circulating level of leptin as compare to control. The person in need thereof has only diabetes or obesity. Cawthorne et al teach a method of treating disorders resulting from deficiencies in insulin secretion and hyperglycemia such as insulin dependent diabetes (NIDDM) in a human comprising administering an antagonist of leptin or pharmaceutical composition comprising an effective amount of said antagonist [0011]. They teach that method comprises treating insulin resistance with obesity in human comprising administering a pharmaceutical comprising a leptin antagonist [0028-0031]. Maskari et al teach a relationship of leptin with BMI and obesity (see the Title, Abstract). They teach that obese subjects have much higher leptin (about 35 ng/ml) as compared to control (about 10/6 ng/ml) (abstract). They teach that in most subjects, leptin levels are high and correlate with the BMI and the percentage body fat (pg. 27, and Figure 2 A and B). They teach a method of measuring leptin in blood serum using anti-leptin antibody (page 28). Ilan et al. teach that leptin modulates immune system and higher level of leptin promotes various immune related disorders and teaches to treat immune-mediated diseases including diabetes([0162, 0168]. However, the prior art does not teach that all patients having diabetes or obesity have higher level of circulating leptin. Therefore, it is unpredictable and would require a large amount of experimentation to treat any diabetic or obese person comprising reducing circulating level of leptin.
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification at pg.8-9, discloses that the feeding of high fat diet up regulates leptin expression and that in an inducible adipocyte-specific leptin transgenic mouse (Alep-TG) show increase in leptin circulation causes enhanced hepatic steatosis. The specification at pg. 12-14, discloses administration of leptin antibody result in beneficial effect on body weight reduction by reducing circulating leptin. But the specification does not show a reduction of circulating level of leptin by 30-90% in subjects having diabetes or obesity and who may have already lower level of leptin than control subjects and still treats such subjects having obesity and/or diabetes. Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to treat any subject who is obese and/or diabetic can be treated by reducing circulating leptin level by 30-90% in need of subject wherein the subject is not having higher level of circulating leptin as compared to control, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about treating any diabetic or obese subject including who may not have higher level of circulating level of leptin comprising reducing circulating level of leptin by 30-90%, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cawthorne et al. (IDS, US Pub. No. 2004/0048773) in view of Ilan et al (US 2006/0079443) and Maskari (IDS,SQUM Journal, Vo,2, 2006).
The instantly claimed invention is broadly drawn to a method of treating obesity or diabetes comprising partially inhibiting circulating leptin by 30-90%, wherein the partially inhibiting leptin is performed under thermoneutral condition for a person, wherein the partially inhibiting step comprises administering a leptin neutralizing antibody, wherein leptin neutralizing antibody reduces engagement of leptin receptor and subsequent signaling of the receptor as assessed by STAT activation. Claims 16-20 are desired effect of leptin neutralizing antibody including improvement in obesity (claim 15), improvement in diabetes (claim 16), partial inhibition of circulating leptin (claims 17-18),  and titrating down leptin sensitization without affect weight gain (claims 19-20).
Cawthorne et al teach a method of treating disorders resulting from deficiencies in insulin secretion and hyperglycemia such as insulin dependent diabetes (NIDDM) in a human comprising administering an antagonist of leptin or pharmaceutical composition comprising an effective amount of said antagonist [0011]. They teach that method comprises treating insulin resistance with obesity in human comprising administering a pharmaceutical comprising a leptin antagonist [0028-0031]. It is noted that a thermoneutral condition for treatment is not defined but the state of the art suggest a thermoneutral temperature would be about 24-27 degree (see Langeveld et al, Endocrine connections, 3/1/2016, abstract). The reference Langeveld et al is applied to support the state of the art and not as a prior art. They do not teach that the leptin antagonist is a leptin neutralizing antibody. 
Ilan et al teach that leptin modulates immune system and higher level of leptin promotes various immune related disorders and teaches to treat immune-mediated diseases including diabetes([0162, 0168] and claim 40) the method comprising administering antibody specific for leptin (claim 41). The do not teach monitoring leptin level to monitor disease status.
Maskari et al teach a relationship of leptin with BMI and obesity (see the Title, Abstract). They teach that obese subjects have much higher leptin (about 35 ng/ml) as compared to control (about 10/6 ng/ml) (abstract). They teach that in most subjects, leptin levels are high and correlate with the BMI and the percentage body fat (pg. 27, and Figure 2 A and B). They teach a method of measuring leptin in blood serum using anti-leptin antibody (page 28). It would have been obvious and it is routine to monitor leptin level in a blood sample to find out if a treatment using antibody against leptin is working and how much reduction in the level of leptin occurring upon such treatment in a subject in need thereof.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a method of measuring leptin level as taught by Maskari et al upon a treatment with antibody against leptin as taught by Ilan et al in a method of treating obesity or diabetes as taught by Cawthorne et al. Maskari et al teach that the level of leptin goes higher with BMI increase and they teach that leptin level increases with higher fat amount or with obesity increase, therefore one would have been motivated to treat a subject having obesity or diabetes with a composition comprising an antibody specific to leptin as taught by Cawthorne and monitor a progress the effect of antibody treatment my measuring leptin level in blood serum as taught by Maskari et al. Additionally, one would have been motivated to do so because Maskari et al teach that there is a correlation between increase in obesity, and BMI and the level of leptin, and therefore, administering an antibody specific to leptin would decrease leptin lever anywhere 30, 40 or 80% decrease the BMI. Further, one would have a reasonable expectation of success in using antibody against leptin as taught by ILan et al to treat diabetes and insulin resistance. It is noted that an ordinary skill in the art would be a physician who will monitor the effective amount of antibody dose required to reduce to circulating leptin to 30%, 40%, 90% or even more  to monitor if a decrease in leptin level in effecting weight gain to treat a subject. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646